                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        ERNIE WINSLOW, et al.,                        Case No. 20-cv-01510-CRB
                                   9                     Plaintiffs,
                                                                                          ORDER GRANTING IN PART AND
                                  10              v.                                      DENYING IN PART REQUEST FOR
                                                                                          TEMPORARY RESTRAINING ORDER
                                  11        THE CITY OF OAKLAND, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Ashley Hammond, Markaya Spikes, Vanessa Trinidad, Michelle Bustamante, and Ernie
                                  14   Winslow (collectively, “Plaintiffs”) are currently experiencing homelessness and reside in an
                                  15   encampment located at East 8th Street and Alameda Avenue in Oakland, California (the “High
                                  16   Street encampment”). Defendants are the City of Oakland, the Oakland Department of Public
                                  17   Works, the Oakland Police Department, Oakland Major Libby Schaaf, Oakland’s Assistant to City
                                  18   Administrator Joe DeVries, and ten Doe defendants (collectively, “Defendants”). Plaintiffs are
                                  19   seeking a Temporary Restraining Order enjoining Defendants from removing Plaintiffs and
                                  20   Plaintiffs’ property from the High Street encampment, or taking any such action without following
                                  21   Defendants’ own stated policies governing the removal of encampments. The Court holds that
                                  22   the City may remove Plaintiffs and their property from the High Street encampment only if
                                  23   it fully complies with its own stated policies.
                                  24   I.       BACKGROUND
                                  25            Each plaintiff currently resides at the High Street encampment. See Hammond Decl.
                                  26   (Hammond dkt. 6) at 3; Trinidad Decl. (Hammond dkt. 6) at 11; Spikes Decl. (Hammond dkt. 6)
                                  27   at 17; Winslow Decl. (Bustamante dkt. 4) at 5; Bustamante Decl. (Bustamanate dkt. 8) at 9. Each
                                  28   of them has lived at the High Street encampment for months or years, and all Plaintiffs keep
                                   1   property at the encampment. See generally id. The High Street encampment is located at East 8th

                                   2   Street and Alameda Avenue in Oakland, California. Bustamante Decl. at 9.

                                   3          On February 21, 2020, Defendants posted a notice to vacate the property (“Vacate

                                   4   Notice”). Bustamante Decl. Ex. H. The Vacate Notice states that the site has been deemed

                                   5   uninhabitable and directs all persons to “vacate this site and remove any personal belongings.” Id.

                                   6   It states that on the specified time and date, Public Works crews will “close this encampment” and

                                   7   remove and store any property left at the site. Id. It emphasizes that “property that is unsafe or

                                   8   hazardous to store will be immediately discarded.” Id. It also lists a phone number to call with

                                   9   questions or concerns. Id. It indicates that the High Street encampment will be closed on March 3

                                  10   and 4, 2020. Id.

                                  11          Oakland has in place policies governing the closure of homeless encampments. Two of

                                  12   these policies are the Encampment Management Policy, id. Ex. G, and the Standard Operating
Northern District of California
 United States District Court




                                  13   Procedure, id. Ex. F. The former discusses at a high level of generality the City’s goals and

                                  14   strategies for addressing homelessness, id. Ex. G; the latter establishes the concrete steps the City

                                  15   says that it takes in “[r]emov[ing] [h]omeless [e]ncampments in the public right-of-way and on

                                  16   City owned property.” Id. Ex. F at 1. The policies provide that when the City decides to clear a

                                  17   homeless encampment, it first posts a Vacate Notice at least 72 hours in advance of that action. Id.

                                  18   at 3. The Standard Operating Procedure then sets out the following procedures:

                                  19                           5. PWA [Public Works Agency] shall return to the site on the
                                                      specified date to remove any belongings left at the encampment site,
                                  20                  and request the assistance of the Oakland Police Department (OPD)
                                                      if necessary.
                                  21                           6. City personnel shall not prevent occupants from retrieving
                                                      their belongings before vacating the encampment site.
                                  22                           7. City personnel shall not confiscate or remove belongings
                                                      from site when the occupant is present, absent a reasonable belief that
                                  23                  the belongings are an immediate threat to public health and safety or
                                                      are evidence of a crime or contraband.
                                  24                           8. PWA staff shall take photographs of the encampment site
                                                      prior to the cleanup.
                                  25                           9. PWA staff shall immediately dispose of belongings that are
                                                      considered to be clearly trash or are unsafe for storage, such as food
                                  26                  or food wrappers, soiled items, or used personal hygiene items . . . .
                                                               10. PWA staff will collect, bag, and label personal belongings
                                  27                  left at the site. A “Notice of Collected Property” will be posted where
                                                      the original “Notice to Vacate” was previously posted, and will
                                  28                  contain the PWA Call Center telephone number . . . .
                                                                                         2
                                                                11. PWA shall itemize the belongings collected and include
                                   1                   the location, date, and time of collection on the itemization form.
                                                                12. The collected belongings will be stored at a PWA facility
                                   2                   for at least ninety (90) days.
                                   3   Id. at 2.

                                   4           Plaintiffs contend that the City does not comply with these policies. Many have had

                                   5   property destroyed or discarded during previous evictions. See, e.g. Winslow Decl. at 7 (“The City

                                   6   started throwing away my property all at once—my dirt bike, a trailer bed, my trailers for work,

                                   7   my scrap metal [and] recycle, electronics, medicine, my wallet, my ID, $500 cash . . . , bicycles,

                                   8   backpacks, suitcases.”); Bustamante Decl. at 7 (“[T]hey threw out clothes, all my paperwork for

                                   9   court, ID, birth certificates, electronics, my phone, speakers, tools, EBT card, my wallet including

                                  10   $100, make up, my kids photos [and] other memorabilia. This happens every time we are

                                  11   evicted.”); Hammond Decl. at 6 (“[T]he City has not offered to follow their bag, tag [and] store

                                  12   policy, but . . . Human Services told me that if I couldn’t move my trailer [and] my property it
Northern District of California
 United States District Court




                                  13   would be removed by a tow company [and] department of Public Works [and] destroyed.”). They

                                  14   thus contend that, based on the City’s past practices, the City will fail to follow its policies and

                                  15   destroy their property durin the eviction at issue here. See, e.g. Bustamante Compl. (Bustamante

                                  16   dkt. 1) at 4.

                                  17           Plaintiffs seek a Temporary Restraining Order enjoining their removal and the removal of

                                  18   their property from the High Street encampment and directing Defendants to follow the City’s

                                  19   stated policies on the removal of homeless encampments. Bustamante TRO (Bustamante dkt. 5);

                                  20   Winslow TRO (Bustamante dkt. 3); Hammond TRO (Hammond dkt. 2); Trinidad TRO

                                  21   (Hammond dkt. 3); Spikes TRO (Hammond dkt. 4).

                                  22   II.     DISCUSSION
                                  23           A TRO is an “extraordinary remedy” that should only be awarded upon a clear showing

                                  24   that the plaintiff is entitled to such relief. See Winter v. Natural Res. Def. Council, Inc., 555 U.S.

                                  25   7, 22 (2008). The party seeking a TRO must establish: (1) a likelihood of success on the merits;

                                  26   (2) a likelihood of irreparable harm absent preliminary relief; (3) that the balance of equities tips in

                                  27   the plaintiff’s favor; and (4) that an injunction is in the public interest. See id. at 20.

                                  28   Alternatively, the moving party must demonstrate that “serious questions going to the merits were
                                                                                           3
                                   1   raised and that the balance of hardships tips sharply in the plaintiff’s favor,” and that the other two

                                   2   Winter elements are met. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir.

                                   3   2011). The “[l]ikelihood of success on the merits ‘is the most important’ Winter factor.” Disney

                                   4   Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017).

                                   5            A.     Likelihood of Success on the Merits
                                   6            Plaintiffs argue that Defendants’ threatened actions would violate the Fourth and
                                   7   Fourteenth Amendments and the Eighth Amendment. Bustamante Compl. at 3. Two Ninth
                                   8   Circuit cases guide the Court’s evaluation of these claims. In Lavan v. City of Los
                                   9   Angeles, 693 F.3d 1022 (9th.Cir. 2012), the Ninth Circuit held that the Fourteenth
                                  10   Amendment’s Due Process Clause “protect[s] homeless persons from government seizure
                                  11   and summary destruction of their unabandoned, but momentarily unattended, personal
                                  12   property.” Id. at 1024. Martin v. City of Boise, 902 F.3d 1031 (9th Cir. 2018), amended
Northern District of California
 United States District Court




                                  13   and superseded on denial of reh’g, 2019 WL 1434046 (Apr. 1, 2019), held that “the Eighth
                                  14   Amendment prohibits the imposition of criminal penalties for sitting, sleeping, or lying
                                  15   outside on public property for homeless individuals who cannot obtain shelter.” Id. at
                                  16   1048. This Order addresses Plaintiffs’ Eighth and Fourteenth Amendment claims in turn.1
                                  17                   1.     Eighth Amendment
                                  18            The Eighth Amendment’s bar against cruel and unusual punishments
                                  19   “circumscribes the criminal process in three ways.” Ingraham v. Wright, 430 U.S. 651, 667
                                  20   (1977). “First, it limits the type of punishment the government may impose; second, it
                                  21   proscribes punishment “grossly disproportionate” to the severity of the crime; and third, it
                                  22   places substantive limits on what the government may criminalize.” Martin, 902 F.3d at
                                  23   1046. Applying this standard to a Boise city ordinance that made it a misdemeanor to use
                                  24   “any of the streets, sidewalks, parks, or public places as a camping place at any time,” the
                                  25   Ninth Circuit reached the “narrow” holding that “so long as there is a greater number of
                                  26   homeless individuals in [a jurisdiction] than the number of available beds [in shelters],” the
                                  27

                                  28   1
                                           The Court does not believe Plaintiffs have stated a cognizable Fourth Amendment claim.
                                                                                          4
                                   1   jurisdiction cannot prosecute homeless individuals for ‘involuntarily sitting, lying, and
                                   2   sleeping in public.’ That is, as long as there is no option of sleeping indoors, the
                                   3   government cannot criminalize indigent, homeless people for sleeping outdoors, on public
                                   4   property, on the false premise they had a choice in the matter.” Martin, 902 F.3d at 1048
                                   5   (quoting Jones v. City of Los Angeles, 444 F.3d 1118, 1138 (9th Cir. 2006), vacated, 505
                                   6   F.3d 1006 (9th Cir. 2007) (alterations in original)). However, the Ninth Circuit also
                                   7   cautioned that Martin “in no way dictate[d] to the City that it must provide sufficient
                                   8   shelter for the homeless, or allow anyone who wishes to sit, lie, or sleep on the streets . . .
                                   9   at any time and at any place.” Id. (quoting Jones, 444 F.3d at 1138 (second alteration in
                                  10   original)).
                                  11          Martin does not establish that Plaintiffs are likely to succeed on the merits of their
                                  12   Eighth Amendment claim. That is so because the threatened actions do not require the
Northern District of California
 United States District Court




                                  13   arrest of Plaintiffs—or indeed of any homeless person residing at the High Street
                                  14   encampment. As Judge Gilliam explained in a case in which plaintiffs experiencing
                                  15   homelessness in Oakland sought to enjoin a clean and clear of a different homeless
                                  16   encampment:
                                  17                  Plaintiffs are not faced with punishment for acts inherent to their
                                                      unhoused status that they cannot control . . . . Plaintiffs’ theory
                                  18                  would therefore require the Court to extend the right described
                                                      in Martin well beyond the parameters set by the Ninth Circuit.
                                  19                  Martin does not establish a constitutional right to occupy public
                                                      property indefinitely at Plaintiffs’ option.
                                  20
                                       Miralle v. City of Oakland, 2018 WL 6199929, at *2 (N.D. Cal. Nov. 28, 2018); see also
                                  21
                                       Sullivan v. City of Berkeley, 2017 WL 4922614, at *4 (N.D. Cal. Oct. 31, 2017) (holding
                                  22
                                       that plaintiffs were unlikely to succeed on the merits of their claim that being moved from
                                  23
                                       BART property would violate the Eighth Amendment because BART was entitled to
                                  24
                                       enforce trespass laws on its property).
                                  25
                                              The Court is fully persuaded by the reasoning of Miralle and Sullivan: while Martin
                                  26
                                       limits localities’ ability to arrest their homeless residents for the act of living in the streets
                                  27
                                       when there is nowhere else for them to go, it does not create a right for homeless residents
                                  28
                                                                                        5
                                   1   to occupy indefinitely any public space of their choosing. See Miralle, 2018 WL 6199929,
                                   2   at *2; Sullivan, 2017 WL 4922614, at *4. The Court therefore concludes that Plaintiffs
                                   3   have not shown a likelihood of success on the merits of their Eighth Amendment claim.
                                   4   See Rodriguez v. Robbins, 715 F.3d 1127, 1133 (9th Cir. 2013).
                                   5                 2.     Fourteenth Amendment Procedural Due Process
                                   6          Plaintiffs’ other argument arises under the Fourteenth Amendment. The Ninth
                                   7   Circuit has held that a person experiencing homelessness does not abandon her property by
                                   8   leaving it on the sidewalk, and thus that property is protected by the Due Process Clause.
                                   9   Lavan, 693 F.3d at 1031. So, “[b]ecause homeless persons’ unabandoned possessions are
                                  10   ‘property’ within the meaning of the Fourteenth Amendment, the City must comport with
                                  11   the requirements of the Fourteenth Amendment’s due process clause if it wishes to take
                                  12   and destroy them.” Id. at 1032. Lavan held that Los Angeles’ policy of seizing and
Northern District of California
 United States District Court




                                  13   destroying property created a likelihood of success on the merits because the “City’s
                                  14   practice of on-the-spot destruction of seized property presents an enormous risk of
                                  15   erroneous deprivation, which could likely be mitigated by certain safeguards such as
                                  16   adequate notice and a meaningful opportunity to be heard.” Id. at 1032-33 (internal citation
                                  17   and alteration omitted).
                                  18          In Miralle, the plaintiffs argued that Oakland had a “‘pattern and practice of
                                  19   unlawfully seizing and destroying property during the process of clearing homeless
                                  20   encampments.” 2018 WL 6199929, at *3. Judge Gilliam was unpersuaded, because
                                  21   Oakland’s “Standard Operating Procedure provides adequate notice and opportunity for
                                  22   Plaintiffs to be heard before property is seized.” Id. While Judge Gilliam recognized that
                                  23   the some plaintiffs reported that the City had destroyed their property in violation of that
                                  24   policy, he concluded that “given the City’s representation that it will follow its stated
                                  25   procedures, and the notice already provided by the City,” as well as the City’s
                                  26   representation to the court “that it will follow its stated procedures,” plaintiffs were not
                                  27   likely to succeed on the merits of their Due Process claim. Id. However, he noted that the
                                  28   practices that the plaintiffs alleged, “if carried out at [the encampment at issue], would
                                                                                      6
                                   1   raise serious questions with respect to Plaintiffs’ still-pending Fourteenth Amendment
                                   2   claims.” Id. He thus ordered that “[s]hould the City choose to renew its efforts to remove
                                   3   Plaintiffs from the [] site, it must provide a new notice to vacate and otherwise comply
                                   4   with all of its Policies and Procedures, including by providing the new notice at least 72
                                   5   hours in advance, offering shelter beds to each of the 13 [site’s] residents evicted,
                                   6   providing notice and storage of collected property, and otherwise adhering to all
                                   7   representations made in its filings and at the [preliminary injunction] hearing.” Miralle,
                                   8   2018 WL 6199929, at *4.
                                   9          Plaintiffs allege that the City has repeatedly failed to comply with its own policies during

                                  10   previous evictions. The Court concludes that, as Judge Gilliam put it, if the City does behave as

                                  11   Plaintiffs allege, rather than complying with its policies, that behavior “would raise serious

                                  12   questions with respect to Plaintiffs’ still-pending Fourteenth Amendment claims.” Miralle, 2018
Northern District of California
 United States District Court




                                  13   WL 6199929, at *3. The Court thus concludes that Plaintiffs have shown a likelihood of success

                                  14   on the merits of their due process claim if the City cleans and clears the High Street encampment

                                  15   without complying with its existing policies.

                                  16          B.      Irreparable Harm
                                  17          Having cleared the “most important” preliminary injunction factor, see Disney
                                  18   Enterprises, Inc., 869 F.3d at 856, Plaintiffs easily satisfy the next factor: irreparable harm.
                                  19   See Rodriguez, 715 F.3d at 1144. Even if the loss of a home and one’s property were not
                                  20   an irreparable harm, the Ninth Circuit has held that “an alleged constitutional infringement
                                  21   will often alone constitute irreparable harm.” Monterey Mech. Co. v. Wilson, 125 F.3d
                                  22   702, 715 (9th Cir. 1997) (quoting Associated General Contractors v. Coalition for
                                  23   Economic Equity, 950 F.2d, 1401, 1412 (9th Cir. 1991)). If the City is allowed to clear the
                                  24   encampment in noncompliance with its policies and destroy Plaintiffs’ property, Plaintiffs
                                  25   would suffer irreparable harm.
                                  26          C.      Balance of Equities
                                  27          The Court is mindful of the City’s health and safety interests. However, the balance
                                  28   of the equities tips in favor of Plaintiffs: they risk losing not only their homes, but their
                                                                                         7
                                   1   community and their possessions if the City cleans and clears the High Street encampment
                                   2   without complying with its policies.
                                   3          D.     Public Interest
                                   4          As to the final Winter factor, the Court is once again mindful of the City’s health
                                   5   and safety interests, which surely further the public interest. But the residents of the High
                                   6   Street encampment are members of the community, and their interests, too, must be
                                   7   included in assessing the public interest. And this Order does not prevent the City from
                                   8   clearing the encampment in compliance with its policies. The Court thus finds that the
                                   9   public interest weighs in Plaintiffs’ favor.
                                  10   III.   CONCLUSION
                                  11          For the foregoing reasons, the Court concludes that the Plaintiffs have met their
                                  12   burden to show that a preliminary injunction should issue to enjoin the City from clearing
Northern District of California
 United States District Court




                                  13   the High Street encampment in a manner that violates its stated policies. The Court thus
                                  14   orders as follows: the City may clean and clear the High Street encampment, provided that
                                  15   it fully complies with its stated policies.
                                  16          \
                                  17          \
                                  18          \
                                  19          \
                                  20          \
                                  21          \
                                  22          \
                                  23          \
                                  24          \
                                  25          \
                                  26          \
                                  27          \
                                  28          Because the eviction is rapidly impending, this Order has been issued without the
                                                                                      8
